Citation Nr: 1646865	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  12-28 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from May 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In March 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the Veteran's Virtual VA electronic file.

In a November 2015 decision, the Board denied the Veteran's claim for service connection for an anxiety disorder and remanded the Veteran's claim for service connection for PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Court issued an order which granted a joint motion of the parties to vacate the Board's November 2015 decision to the extent that it denied service connection for an anxiety disorder.  A copy of the motion and the Court's Order have been incorporated into the claims folder.

In a July 2016 decision the Board denied service connection for PTSD and any other acquired psychiatric disorder other than an anxiety disorder.  Consequently, only the Veteran's claim for service connection for an anxiety disorder remains in appellate status before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The September 2016 joint motion states that the Board relied on a June 2015 VA negative medical opinion that did not take into account the Veteran's report of excessive worry during service and did not take into account the Veteran's hearing testimony that he had nightmares, sleep issues and high anxiety after returning from Vietnam.  The Board notes that the June 2015 VA medical opinion is insufficient and that a new VA medical opinion regarding the etiology of the Veteran's anxiety disorder must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

At his June 2015 VA examination the Veteran reported ongoing VA mental health treatment.  The Veteran's updated VA treatment records should be obtained and considered.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's updated VA treatment records and associate them with the claims file.  

2.  After the above development has been completed, afford the Veteran a VA psychiatric examination.  The claims folder must be made available to and reviewed by the examiner.  The examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that any current anxiety disorder began during active service and, if not, whether the Veteran has an anxiety disorder that is otherwise related to service.  In providing the opinion the examiner must discuss the Veteran's medical history.  In particular, the examiner should discuss the STRs, including the October 1969 Report of Medical History which shows that the Veteran reported that he had experienced depression or excessive worry. Additionally, the examiner should note that at the Veteran's March 2014 hearing the Veteran stated that he had experienced nightmares, sleep issues and high anxiety after returning from Vietnam.  Reasons and bases for all opinions should be provided.

3.  Following completion of all indicated development, the RO should readjudicate the appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




